Citation Nr: 1232682	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.

3.  Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar strain.  

4.  Entitlement to an initial compensable disability rating for the period prior to June 12, 2009, and in excess of 10 percent for the period beginning June 12, 2009, for left knee strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from November 1989 to September 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A review of the record shows that the Veteran was scheduled for a Board hearing in September 2009.  That hearing was canceled.  In August 2012, the Veteran was sent a letter asking whether he would still like a hearing before a member of the Board.  In an August 2012 response, the Veteran reported that he did not wish to appear at a hearing before the Board and that he wished to have his case considered on the evidence of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This case was previously before the Board in September 2010, at which time the issues on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issues of entitlement to service connection for a right knee disability and a skin disability are addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  The Veteran's chronic lumbar strain is manifested by limitation of motion; forward flexion is greater than 30 degrees but not greater than 60 degrees; and ankylosis is not present.

2.  The Veteran's left knee strain is manifested by pain on motion and limitation of motion; flexion is not limited to less than 60 degrees; extension is not limited to more than 10 degrees; and the disability is not productive of lateral instability, recurrent subluxation, or frequent episodes of locking, pain and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but not higher, for chronic lumbar strain have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5237 (2011).

2.  The criteria for a disability rating of 10 percent, but not higher, for left knee strain have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in May 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims. 


Legal Criteria

General Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Chronic Lumbar Strain

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Left Knee Strain

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum). As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Evaluation of Chronic Lumbar Strain

In January 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he experienced constant back pain that got worse with lifting, twisting, and turning.  He reported that he also experienced a sharp pain radiating into his right leg on occasion.  He reported that he had received cortisone shots for treatment of his back pain and that they had helped temporarily.  

Upon physical examination, there was some tenderness to palpation in the lumbar area.  Range of motion measurements of the thoracolumbar spine were as follows:  forward flexion to 100 degrees with pain beginning at 55 degrees, extension to 30 degrees with pain beginning at 20 degrees, right lateral flexion to 32 degrees, left lateral flexion to 27 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees with pain beginning at 20 degrees.  Deep tendon reflexes were normal.  The Veteran was able to balance on either leg and do a full squat, but he favored his right leg as he walked as a result of his right knee disability.  Lumbosacral spine X-rays were negative.  The examiner diagnosed chronic lumbar strain with pain being the major functional component with repetitive injury.  The examiner noted that a 2006 magnetic resonance imaging scan (MRI) showed some mild degenerative changes which were not noticeable on the recent X-ray.  

In June 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that his back pain had been getting worse and that he been experiencing increasing episodes of pain, soreness, tenderness, and achiness.  He reported that repetitive bending and lifting bothered and irritated his back disability.  He reported that he experienced painful flare-ups.  The Veteran reported that he experienced some right leg pain with some numbness, tingling, and parethesias.  He reported that he was able to do his normal job, but that the physical aspect of it was difficult.  The Veteran denied using any assistive devices.

Upon physical examination, thoracolumbar spine range of motion measurements were as follows: forward flexion to 65 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  The Veteran experienced increased pain on repetitive use, but there was no increased limitation of motion noted.  The Veteran was noted to have tenderness, soreness, muscle spasm, and pain at the extreme of motion.  Sensorimotor examination was positive for straight leg rising on the right side, with decreased sensation in the right leg compared to the left.  Strength and reflexes were equal.  There was no incapacitation and X-rays of the lumbar spine were normal.  The examiner diagnosed lumbosacral strain with right sciatica.      

In October 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he continued to experience persistent back pain.  He reported that the pain was a 4 out of 10 in intensity and was chronic and moderate in nature.  The Veteran reported that he experienced painful flare-ups at times.  He reported some limited fatigability, tiredness, and soreness in the back with some limited endurance.  The Veteran reported that he continued to experience pain that radiated into his right leg with some numbness and tingling.  He reported that at times he required the use of a cane to help with ambulation.  The Veteran reported that he continued to work at his job, but that he had some difficulty doing heavy lifting and bending.  

Upon physical examination, thoracolumbar range of motion measurements were as follows: forward flexion to 70 degrees with increased pain at 40 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  The Veteran was noted to have painful motion.  The Veteran was noted to have increased pain on repetition.  Flare-ups were noted to occur with increased pain, stiffness, and limitation of motion.  There were tenderness and spasms across the lumbar spine.  Sensorimotor examination was normal except for a slight decreased sensation around his right knee surgical scar.  There was no incapacitation and X-rays were normal.  The examiner continued the diagnosis of lumbosacral strain.        

A review of the record shows that the Veteran has received periodic treatment from his private providers and at the VA Medical Center for back pain.  In a February 2006 private treatment record, it was noted that the Veteran's lumbar extension and rotation are limited by 50 percent.  However, there are no actual thoracolumbar spine range of motion measurements of record in either the private treatment notes or the VA Medical Center treatment notes.  In March 2006, the Veteran was seen for complaints of low back pain, at which time he reported that he sometimes would experience sudden and severe flare-ups.  In response to this complaint, the Veteran was afforded an MRI of his lumbar spine.  The MRI revealed mild degenerative changes in the lumbar spine.  

The Board finds that the Veteran is entitled to a 20 percent disability rating for the entire period on appeal for his chronic lumbar strain.  In this regard, the Board notes that the Veteran has been shown to have limitation of thoracolumbar spine forward flexion to both 55 degrees and 40 degrees.  Additionally, the Veteran has reported that he experiences some painful flare-ups, stiffness, fatigability, lack of endurance, and increased pain with repetition.  The Veteran has also been noted to have tenderness to palpation and muscle spasms in his paraspinal muscles.  Therefore, the symptoms reported by the Veteran and found upon VA examination are more appropriately contemplated by the 20 percent disability rating criteria than that contemplated by the 10 percent disability rating criteria for chronic lumbar strain.   38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Consideration has been given to assigning a higher disability rating.  However, there is no evidence of record indicating that the Veteran has had limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  Additionally, there is no evidence that the Veteran has favorable ankylosis of the entire thoracolumbar spine.  Therefore, a disability rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

In so concluding the Board has considered the Deluca factors discussed above.  The VA examination report shows that there was no additional limitation of motion due to weakness, lack of endurance, or incoordination upon repetitive motion.  The additional limitation of motion due to pain on repetition has been accounted for in the increased disability rating assigned.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found on the VA examination.

Consideration has been given to assigning an evaluation under Diagnostic Code 5243, for degenerative disc disease (DDD) based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran has DDD or that he experiences incapacitating episodes.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion.  
   
The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted.  However, the Veteran has not been found to have intervertebral disc disease and sciatica was only diagnosed on one occasion and was not diagnosed on the subsequent VA examination.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the initial rating period.  
   
Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Left Knee Disability

In January 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he experienced left knee pain.  He reported that he had difficulty with squatting and that he sometimes experienced swelling and tingling in his left knee.  The Veteran reported that he experienced grinding in his left knee with activity and that he would occasionally wear a knee sleeve.  He reported that he was a supervisor at a fabrication plant and that his job required him to do a lot of walking.  The Veteran reported that he took Tylenol, as needed, for knee pain.  

Upon physical examination, the Veteran was found to have tenderness over the lateral joint space in his left knee.  The Veteran's left knee range of motion was from 0 to 124 degrees.  Ligaments were intact and there was no ligament weakness noted in the left knee.  Left leg quadriceps and hamstring testing was normal.  The Veteran was able to perform a full squat and he was able to balance on either leg.  The Veteran could rise on his toes and rock back on his heels, but his gait was antalgic, favoring the right leg.  X-rays of the left knee were normal.  The examiner diagnosed left knee strain and noted that the Veteran appeared to have left knee discomfort, but there were no signs of a specific left knee diagnosis such as meniscal tears, ligament weakness, or arthritis.  

In June 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced aching, pain, soreness, and tenderness in his left knee.  He reported that prolonged standing and walking and going up and down stairs irritated his left knee.  The Veteran reported that he wore a brace to perform his job.  He reported that he could do normal daily activities, but that a lot of physical activity such as climbing, squatting, and crawling was hard.  

Upon physical examination, the Veteran's left knee range of motion was from 0 to 120 degrees.  There was pain on motion at the extremes.  There was no additional limitation of motion upon repetition.  Flare-ups were noted to occur with heavy use.  The left knee was stable and X-rays of the left knee were normal.  The examiner diagnosed left knee strain.  

In October 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he continued to experience left knee pain, aching, tenderness, soreness, and stiffness.  He reported that he occasionally experienced some left knee swelling and that at times, his left knee would lock or give way.  He denied using assistive devices and reported that he continued to work at his job.  He reported that he was able to perform daily activities.  

Upon physical examination, the Veteran's left knee range of motion was from 0 to 115 degrees with pain.  The Veteran experienced increased pain with repetition, but there was no other increased functional limitation upon repetition.  Flare-ups were noted to occur with heavy use.  The left knee was stable.    

A review of the record shows that the Veteran has received periodic treatment for a left knee disability from private providers and at the VA Medical Center.  A review of the treatment notes of record shows that at a February 2006 private physical therapy (PT) session, the Veteran's left knee extension was -10 degrees and he was noted to experience pain on motion of the left leg.  The Board notes that a complete range of motion measurement is not of record in this PT note.  VA Medical Center treatment notes show periodic complaints of left knee pain.  However, there are no other complete left knee range of motion measurements of record in the outpatient treatment records.  

The Board finds that the Veteran is entitled to a 10 percent disability rating for his left knee strain for the entire period on appeal.  In this regard, the Board notes that the Veteran has consistently reported experiencing pain on motion.  While it is not specifically stated that the Veteran had pain on motion at his January 2007 VA examination, the examiner clearly stated that the Veteran obviously had discomfort in his left knee.  Additionally, as noted, in the February 2006 private PT note, the Veteran was noted to experience painful motion of the left leg.  Therefore, the Board finds that a 10 percent disability rating due to pain on motion is warranted for the entire period on appeal.  

The Board has considered assigning a disability rating in excess of 10 percent for the Veteran's left knee strain.  However, there is no evidence of record indicating that the Veteran has left knee flexion that was limited to less than 45 degrees.  Additionally, there is no evidence indicating that the Veteran had has left knee extension limited to more than 10 degrees.  In fact, at worse, the Veteran's left knee flexion was only limited to 115 degrees and his left knee extension was limited to 10 degrees a single time while at physical therapy.  However, the Board notes that all other range of motion measurements of record show the Veteran to have normal extension of the left knee.  The objective evidence simply does not warrant a disability rating higher than 10 percent, which was granted for painful motion of the left knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5257.  However, while the Veteran reported some giving way of his left knee at his October 2010 VA examination.  Upon physical examination, the Veteran's left knee was stable and there was no objective evidence indicating that the Veteran experienced instability or subluxation in his left knee.  There is no other evidence of record showing subluxation or instability.  Therefore, a separate evaluation for instability is not warranted.  38 C.F.R. § 4.71a. 

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5258.  However, there is no evidence that the Veteran experiences dislocated semilunar cartilage with frequent episodes of locking or effusion.  The Veteran did report some left knee locking at his October 2010 VA examination, but he did not report frequent episodes of locking, pain and effusion into the joint.  Moreover, he has not been found to have dislocated semilunar cartilage.  Therefore, a higher evaluation under Diagnostic Code 5258 is not warranted.  With respect to Diagnostic Code 5259, the Board notes that it does not authorize a rating in excess of 10 percent and the impairment contemplated by Diagnostic Code 5259 is not separate and distinct from that contemplated by the 10 percent rating for limitation of motion.  Therefore, a higher or separate rating is not warranted under Diagnostic Code 5259.


The Board has also considered Diagnostic Codes 5262 and 5263.  However, there is no evidence of record indicating that the Veteran has impairment of the tibia or fibula or genu recurvatum in the left knee.  Therefore, those Diagnostic Codes are not applicable to the Veteran's left knee disability.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's left knee strain warranted a rating in excess of 10 percent.  See Fenderson v. West, 12 Vet. App. 1119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disabilities are contemplated by the schedular criteria.  Additionally, there is no evidence of record indicating that the Veteran is unable to work as a result of his disabilities.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings, to include the increases granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

ORDER

The Board having determined that the Veteran's chronic lumbar strain warrants a 20 percent disability rating, but not higher, for the entire period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's left knee strain warrants a 10 percent disability rating, but not higher, for the entire period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

In the September 2010 remand, the Board directed that the Veteran be afforded a VA examination by a physician to determine the nature and etiology of his skin disability.  A review of the record shows that in October 2010, the Veteran was afforded a VA skin examination.  Based on the history provided by the Veteran, a review of the record, and an examination of the Veteran, the VA examiner diagnosed guttate psoriasis.  The examiner opined that it was less likely as not that the Veteran's skin disability was related to his active service, to include his service in Southwest Asia.  In this regard, the VA examiner reported that there was no current medical evidence to support a causal relationship between the Veteran's skin condition and his environmental exposure during service.  

The Board notes that the Veteran is competent to report when his symptoms began and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible in this regard.  

A review of the October 2010 examination report shows that the VA examiner did not address the Veteran's statements that his skin disability first manifested while in active service.  Additionally, a review of the examination report shows that the VA examination was performed by a physician's assistant and not an actual physician as directed by the Board.  

Therefore, the October 2010 skin examination report is not adequate for adjudication purposes.  

With regard to the Veteran's right knee disability, in the September 2010 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his right knee disability.  In the remand, the Board found the Veteran credible with regard to his reports of right knee pain during and since his active service. 

A review of the record shows that in October 2010, the Veteran was afforded a VA examination.  At that time, the VA examiner opined that it was less likely than not that the Veteran's current right knee disability was related to his active service.  In this regard, the VA examiner reported that there was no documentation of a right knee injury during active service and since that time, the Veteran had undergone numerous right knee surgeries.  

First and foremost, the VA examiner failed to consider the Veteran's report of right knee pain during and since his active service.  As noted, the Board has found the Veteran credible in this regard and so, the lay evidence of continuity of symptomatology must be considered by the examiner.  Additionally, the Board notes that the Veteran's first surgical procedure for his right knee disability occurred in March 1998, less than five years following his separation from active service.  The examiner failed to address the fact that the Veteran required a corrective surgical procedure on his right knee so close in time to his separation from active service.  As there is no evidence indicating that the Veteran sustained some sort of intervening injury, the proximity of the necessity for surgery and the Veteran's active service seems telling.  

Therefore, the Board finds that the October VA joint examination report is inadequate for adjudication purposes. 

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the September 2010 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the Veteran should be afforded new VA examinations to accurately determine the nature and etiology of his right knee and skin disabilities.  

Additionally, the Board notes that the Veteran's representative has reported that the Veteran's right knee disability may be secondary to his service-connected low back disability and/or left knee disability.  

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A review of the record shows that an opinion regarding secondary service connection has not been obtained in this case.  Therefore, this should be included in the requested right knee examination.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to these issues.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011).  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that addresses service connection on a secondary basis, see 38 C.F.R. § 3.310.

2. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include current treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his skin disability.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to the Veteran's skin disability as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include any toxin and environmental exposure in Southwest Asia.  

The examiner should presume that the Veteran is a reliable historian with regard to onset and continuity of symptoms.  

The supporting rationale for all opinions expressed must be provided.  

4. The Veteran should also be afforded a VA examination by a physician with sufficient expertise, different from the October 2010 VA examiner, to determine the nature and etiology of the Veteran's right knee disability.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to the Veteran's right knee disability as to whether there is a 50 percent or better probability that the disorder is etiologically related to his active service or was caused or chronically worsened by his service-connected disabilities.  

The examiner should presume that the Veteran is a reliable historian with regard to onset and continuity of symptoms.  The examiner should also address the Veteran's need for right knee corrective surgery so close in time to his separation from active service. 

The supporting rationale for all opinions expressed must be provided.  

5. The RO or the AMC should undertake any other development it determines to be warranted.  

6. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


